NUMBER 13-05-303-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

IN RE: FORD MOTOR COMPANY
                                                                                                      
               

On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief                                                                                                                      

MEMORANDUM OPINION 

Before Justices Rodriguez, Castillo, and Garza
Memorandum Opinion Per Curiam
 
          On May 4, 2005, relator, Ford Motor Company, filed a petition for writ of mandamus
with this Court in which they allege that on April 25, 2005, the 139th Judicial District Court
abused its discretion by denying relator’s Motion for Legislative Continuance and ordered
that the case proceed to trial on May 31, 2005.  Relator’s petition for writ of mandamus
asks this Court to order the Respondent, the Honorable Bobby Flores, Presiding Judge of
the 139th Judicial District Court of Hidalgo County, to vacate the April 25, 2005 order
denying Ford Motor Company’s Motion for Legislative Continuance and to issue an order
granting the motion.  In addition, relator  has filed a motion for emergency relief, asking this
Court to order a stay of the May 31, 2005 pretrial hearing, the May 31, 2005 trial setting,
and give expedited consideration of Relator’s accompanying Petition for Writ of
Mandamus.  The real parties in interest have filed a response to the petition for writ of
mandamus and motion for emergency relief.  Having reviewed the petition, response, and
motion, this Court denies all relief requested by relator.  
 
 
PER CURIAM


Memorandum Opinion delivered 
and filed this the 11th day of May, 2005.